                            IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

        IN RE:                                             CASE NO: 19-50256

        TANZANIA R. YOUNG                                  CHAPTER 13

                                                           JUDGE ALAN M. KOSCHIK

                        Debtor
                                                  DEBTORS’ RESPONSE TO
                                                  TRUSTEE’S
                                                  MOTION TO DISMISS
        _________________________________________________________________________

                  Now comes the Debtor, Tanzania R. Young and for her response to the Motion to

        Dismiss filed by the Chapter 13 Trustee on July 23, 2020 (Doc 44) hereby states that she

        was out of work due to the COVID-19 epidemic but has recently resumed making

        payments to the Trustee, having made a payment on or about July 24, 2020.

                  WHEREFORE, Debtor respectfully prays that the Trustee’s Motion to Dismiss be

        denied.

                                                           Respectfully submitted,


                                                           /s/ Peter G. Tsarnas
                                                           Peter G. Tsarnas, #0076934
                                                           Attorney for Debtor
                                                           Gertz & Rosen, Ltd.
                                                           11 S. Forge St.
                                                           Akron, OH 44304
                                                           330.255.0735 – Phone
                                                           330.932-2367 - Fax
                                                           ptsarnas@gertzrosen.com




19-50256-amk      Doc 47    FILED 08/06/20    ENTERED 08/06/20 17:59:52         Page 1 of 2
                                     CERTIFICATE OF SERVICE


        I certify that on August 6, 2020, a true and correct copy of Response to Motion to Dismiss
        was served:

        Via the Court’s Electronic Case Filing System on these entities and individuals who are
        listed on the Court’s Electronic Mail Notice List:

               Keith Rucinski, Chapter 13 Trustee at krucinski@ch13akron.com

               US Trustee’s Office

        And by regular U.S. mail, postage paid, on:

               Tanzania R. Young
               504 Dennison Ave.
               Akron, OH 44312




                                                            /s/ Peter G. Tsarnas
                                                            Peter G. Tsarnas, #0076934




19-50256-amk    Doc 47    FILED 08/06/20      ENTERED 08/06/20 17:59:52           Page 2 of 2
